Broyles, C. J.
1. An application to this court for a mandamus nisi to compel a judge to certify a bill of exceptions must be filed uytthim, twenty days after the refusal of the judge to certify the bill of exceptions; and if not so filed, the'petition will not be considered. Civil Code (1910), §§ 6252, 6348.
2. In the instant case the record discloses that the judge, on June 5, 1928, *454declined to certify the bill of exceptions, and that the application for mandamus was verified by counsel for the petitioner on July 26, 1928, . and, on the same day, was filed in the office of the clerk of this court. Under the ruling stated in the preceding note, the petition for a mandamus can not be considered.
Decided July 31, 1928.
Aldine & Hewitt W. Chambers, for the applicant.

Mandamus nisi denied.


Bloodworth, J., concurs.